Citation Nr: 0106942	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-02 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from July 1958 to July 1961 
and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The RO, in pertinent part, denied 
entitlement to service connection for fibromyalgia.  The 
veteran filed a notice of disagreement with the above denial 
in March 1999.  The RO issued a statement of the case in 
October 1999.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in December 1999, a transcript of 
which has been associated with the claims file.  The Board 
has accepted the hearing testimony in lieu of a substantive 
appeal.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record reflects that the veteran initially filed a claim 
for service connection for fibromyalgia in July 1998.  It is 
contended that this disorder is a consequential manifestation 
of an inservice motor vehicle accident that occurred in 1958.  



Service connection was granted for numerous disorders 
associated with this accident in the initial rating action in 
February 1999.  For example, service connection was granted 
for a fracture of the left 10th rib, a laceration of the 
scalp, and a fracture of the base of the 5th metatarsal bone 
of the left foot without displacement.  Each of these 
disorders was assigned a noncompensable rating.  Service 
connection for fibromyalgia was denied.  The primary basis 
for the denial was that there were no complaints, treatment, 
or diagnosis for fibromyalgia during service.  

The veteran appealed the February 1999 decision and this 
appeal ensued.  Records subsequently submitted include 
private and VA medical records, and numerous medical 
treatises pertaining to fibromyalgia syndrome (FMS).  The 
clinical records reflect that the diagnosis of fibromyalgia 
was initially made in 1993.  The veteran has received 
treatment for this disorder since that time.  The medical 
treatise excerpts that have been submitted reflect, in part, 
that this disorder can be the result of a minor automobile 
accident.  At a personal hearing in December 1999, the 
veteran and his wife testified that he had been experiencing 
symptoms associated with fibromyalgia since the time of the 
1958 automobile accident.  

In a December 1999 statement, a private physician, SG, MD, 
reported that the veteran had been under his care since 
January 1999 for fibromyalgia.  He reported that the 
veteran's illness was characterized by diffuse and severe 
muscle pain and soreness with associated marked fatigue.  He 
was on several medications which were only partially 
effective in improving his symptoms.  Dr. SG noted that this 
diagnosis was initially made in 1993.  He added, however, 
that 

"[i]n retrospect, [the veteran] has had 
symptoms since a motor vehicle accident 
in 1958 in which he suffered extensive 
soft tissue injuries, fractured ribs, 
scalp laceration, foot fracture and 
drainage to his right ear with resultant 
tinnitus.  In some individuals with 
fibromyalgia, there is a history of 
trauma.  

Since [the veteran] dates the onset of 
symptoms soon after the accident, it is 
likely that these extensive injuries may 
have been the trigger for eventual 
development of fibromyalgia."  

VA examinations conducted in August 1999 did not address the 
etiology of the veteran's fibromyalgia.  

VA has a duty to assist the appellant in developing facts 
pertinent to his claim.  38 C.F.R. § 3.159 (2000).  While it 
is apparent that the private physician's statement in 
December 1999 was primarily based on a history as related by 
the veteran, and not a review of the entire claims file, the 
Board does believe that the evidence related above does 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000 the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).

To ensure that VA has met its duty to assist the appellant in 
developing facts pertinent to the claim, the case is REMANDED 
for the following.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records referable to treatment 
of fibromyalgia.  After securing any 
necessary authorization or medical 
releases, the RO should request legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate medical specialist for the 
purpose of ascertaining the current 
nature, extent of severity, and etiology 
of fibromyalgia.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialist prior 
and pursuant to conduction and completion 
of the examination.  The medical 
specialist must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.




The medical specialist must be requested 
to express an opinion as to whether it is 
at least as likely as not that the 
veteran's current diagnosed fibromyalgia 
is a consequence of his reported in-
service motor vehicle accident.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  



For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for fibromyalgia.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination without good cause 
shown may adversely affect the outcome of his claim for 
service connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


